OPINION AND ORDER
PER CURIAM.
On October 14, 1968 certain plaintiffs in actions then pending in the Eastern District of Pennsylvania and the Southern District of New York filed a motion with the Panel requesting the transfer of twenty-three cases to the Eastern District of Pennsylvania for consolidated or coordinated pretrial proceedings pursuant to 28 U.S.C. § 1407. When this matter was set for hearing, we included four additional cases for consideration for transfer to the Eastern District of Pennsylvania or to another district or districts. One of these additional cases, State of New Mexico, et al. v. American Pipe & Construction Co., et al., is presently pending in the District of New Mexico.
Prior to the hearing, all parties in this case, with one exception, filed a joint motion to transfer it to an appropriate west coast court and to assign it to the Honorable Martin Pence for pretrial purposes.1 Even assuming, as the parties now urge, that the claims in this case arise from the alleged west of the Rockies conspiracy and that some of the factual issues present in it are common to the Ninth Circuit cases, we decline to order such a transfer. In view of the fact that pretrial proceedings are nearly complete in the Ninth Circuit cases, we do not believe that transfer of The State of New 'Mexico case at this time will promote the just and efficient conduct of these actions.
It is therefore ordered that the motion to transfer this case to the Central District of California and to assign it to the Honorable Martin Pence for pretrial proceedings be and the same is hereby denied.

. At the hearing, counsel suggested that the case be transferred to the Central District of California.